717 N.W.2d 875 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Alan WRIGHT, Defendant-Appellant.
Docket No. 128424. COA No. 259880.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the motion for reconsideration of this Court's order of May 5, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
*876 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.
MARKMAN, J., would grant the motion for reconsideration and grant defendant's application for leave to appeal for the reasons set forth in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).